Name: Commission Regulation (EC) NoÃ 333/2008 of 11 April 2008 laying down the ceilings applicable to the additional amounts of aid to be made to Portugal as part of the voluntary modulation provided for in Council Regulation (EC) NoÃ 378/2007
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  regions and regional policy;  EU finance;  Europe
 Date Published: nan

 12.4.2008 EN Official Journal of the European Union L 102/19 COMMISSION REGULATION (EC) No 333/2008 of 11 April 2008 laying down the ceilings applicable to the additional amounts of aid to be made to Portugal as part of the voluntary modulation provided for in Council Regulation (EC) No 378/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulation (EC) No 1290/2005 (1), and specifically the third subparagraph of Article 1(3) thereof, Whereas: (1) Regulation (EC) No 378/2007 established the conditions under which Member States, during the period 2007 to 2012, could apply a reduction, hereinafter referred to as a voluntary modulation, to all amounts of direct payments granted on their territory within the meaning of Council Regulation (EC) No 1782/2003 (2). (2) Portugal decided to apply the voluntary modulation from 2008, with an annual reduction rate of 10 %. (3) In order to establish the net amounts resulting from the application of the voluntary modulation to be made available to Portugal as Community support for measures under the rural development programming, it is necessary to establish the ceilings applicable in Portugal to the total amount of additional aid referred to in the third subparagraph of Article 1(3) of Regulation (EC) No 378/2007. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 The ceilings applicable in Portugal to the total amount of additional aid referred to in the third subparagraph of Article 1(3) of Regulation (EC) No 378/2007, are as follows: Calendar year million EUR 2008 20,4 2009 20,4 2010 20,4 2011 20,4 2012 20,4 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 95, 5.4.2007, p. 1. (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 293/2008 (OJ L 90, 2.4.2008, p. 5).